Citation Nr: 0517040	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
status post excision of a thyroglossal duct cyst, anterior 
neck, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  Service connection for status post excision of a 
thyroglossal duct cyst, anterior neck, claimed as due to 
exposure to herbicides was most recently denied by the RO in 
a decision dated in October 1996.

3.  Evidence submitted since the October 1996 rating decision 
is new in that it has not been previously considered, but it 
is not material in that it does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for status post excision of a thyroglossal duct 
cyst, anterior neck, claimed as due to exposure to herbicides 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
June 2002 and July 2004 that told the veteran what was 
necessary to substantiate the claim.  In addition, by virtue 
of the rating decision on appeal and the statement of the 
case (SOC) and Supplemental Statement of the Case (SSOC), he 
was provided with specific information as to why his claim 
seeking to reopen a claim of entitlement to service 
connection for his disability was being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's March 2002 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a February 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and VA treatment notes.  The 
veteran has not indicated that there is additional evidence 
available.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim because there is no evidence 
of pertinent disability in service or for several years 
following service.  Thus, while there is evidence of current 
treatment for a disability, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of any thyroglossal duct cyst or other disability of 
the neck in service, and the lack of any record of treatment 
for these disabilities for several years after service, any 
opinion relating these disabilities to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  There is 
no indication that there is more information or medical 
evidence to be found with respect to the veteran's claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  New and material evidence

Entitlement to service connection for status post excision of 
a thyroglossal duct cyst, anterior neck, claimed as due to 
exposure to herbicides was most recently denied by the RO in 
a decision dated in October 1996.  That decision was not 
appealed and is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  At that time, entitlement to service 
connection for status post excision of a thyroglossal duct 
cyst, anterior neck, claimed as due to exposure to herbicides 
was denied because there was no evidence that the veteran's 
disability was related to service and no basis on which to 
presume it was related to service based on exposure to 
herbicides.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2004).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to prove the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance.  Id.

Evidence offered since the claim was denied in 1996 consists 
of VA treatment records.  None of this evidence suggests that 
the veteran's excision of a thyroglossal duct cyst is related 
to service or to exposure to herbicides.  No new evidence has 
been submitted which directly addresses the specified reason 
for the 1996 denial.

The Board finds the additional VA treatment notes to be new 
in that they have not been previously considered, however, 
the Board finds that this evidence is not material.  None of 
the newly submitted evidence directly addresses the specified 
reasons for the earlier denial of service connection nor does 
it directly address an unestablished fact that is necessary 
for the claim to be substantiated.  The new evidence does not 
raise a reasonable possibility of substantiating the 
veteran's claim since it does not suggest that the veteran's 
excision of a thyroglossal duct cyst, anterior neck is 
related to service.  Accordingly, the Board concludes that 
the appellant has not submitted evidence that is new and 
material, and the claim for service connection for status 
post excision of a thyroglossal duct cyst, anterior neck, 
claimed as due to exposure to herbicides is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

The veteran has claimed that his status post excision of a 
thyroglossal duct cyst, anterior neck, should be presumed 
service-connected as a result of exposure to Agent Orange 
while in the Republic of Vietnam.  VA regulations provide 
that, if a veteran was exposed to an herbicide agent during 
active service (which is now presumed for all veterans who 
served in the Republic of Vietnam), presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004).  The regulations 
do not provide for presumptive service connection for status 
post excision of a thyroglossal duct cyst, and thus, 
presumptive service connection is not warranted.  38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307, 3.309 (2004).  


ORDER

New and material evidence has not been presented to reopen 
the veteran's claim of entitlement to service connection for 
status post excision of a thyroglossal duct cyst, anterior 
neck, and the claim is not reopened.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


